RESOLUCIÓN.
Puerto Rico, Junio veinte y siete de mil novecientos dos. —Visto el presente recurso gubernativo interpuesto por la sociedad Passalacqua Hermanos y Ca contra negativa del Registrador de la Propiedad de Ponce á anotar un manda-miento de embargo. — Resultando: Que seguido juicio decla-rativp en el Tribunal del Distrito de Ponce por la sociedad Passalacqua Plermanos y 0a, del comercio de Coamo, contra la sucesión de Doña Paciana Santiago, en cobro de pesos, se decretó por el Tribunal el embargo preventivo contra los bienes de la sucesión demandada suficientes á cubrir la suma de mil cuarenta y ocho dollars, ochenta y cuatro centavos, que se realizó en un predio rústico de ochenta y cinco cuer-das de terreno radicado en el barrio de Hayales del término municipal de Coamo, que formaba parte de otra finca, de mayor extensión, denominada “Emajuas”, radicada en el mismo barrio, y de ciento veinte y cinco cuerdas de cabida, y librado libramiento al Registrador de la Propiedad de Ponce para la anotación del embargo, la denegó el Registra-dor, según nota puesta al pie del mismo mandamiento, que copiada literalmente dice así: “Denegada la anotación pre-ventiva que se ordena en el mandamiento que precede por-que la finca de que forma parte la embargada se encuentra inscrita á favor de persona distinta de los deudores. Y hallándose pendiente de consulta la procedencia, en este caso, de la anotación preventiva por ciento veinte días, queda puesta la correspondiente nota al margen del asiento de presentación.” — Resultando: Que notificada la precedente *571nota al presentante del mandamiento, como transcurrieran dos días sin que se presentara á recogerlo, lo elevó el Regis-trador á este Tribunal Supremo para la resolución corres-pondiente. — Siendo Ponente el Presidente del Tribunal Don José S. Quiñones. — Considerando: Que es doctrina de la Ley Hipotecaria, expresamente consignada en la regla 1? del artículo 92 del Reglamento dictado para su ejecución, que si la propiedad de las fincas embargadas apareciere inscrita en los libros antiguos ó modernos á favor de una persona que no sea aquélla contra quien se hubiere decre-tado el embargo, denegará el Registrador la anotación, prac-ticándose cuanto^ la Ley y el mismo Reglamento disponen para las inscripciones que se denieguen por defectos no subsanables; y que encontrándose en estas circunstancias la finca rústica de que forma parte el terreno embargado, por encontrarse inscrito á favor de persona distinta de los deudo-res, como lo consigna en su nota el Registrador de la Propie-dad, se impuso la aplicación de aquel precepto al caso que motiva el presente recurso. — Se confirma la nota denega-toria puesta por el Registrador de la Propiedad de Ponce al pie del mandamiento de que se trata, y devuélvasele con copia de la presente resolución, que se publicará además en la Gaceta Oficial para su conocimiento y el de los interesados y demás efectos procedentes. — Así lo acordaron y firman los Sres. del Tribunal, de que certifico.
José S. Quiñones. — José C. Hernández. — José Mtt Figue-ras. — Louis Sulzbacher. — Antonio F. Castro, Secretario.